DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Regarding claim 1, “Buffer storage…” should read “A buffer storage…” Appropriate correction is required. 
	Claims 1-10 were not properly amended, claims 11-12 were not properly labeled as canceled. Appropriate correction is required.  In order to promote compact prosecution, the amended claims filed 11/05/2020 are considered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “holes or cutouts” and “shoulders” of claim 1, “undulating surface configuration” of claim 5, the “heat transfer system” and “three way valve” of claim 10.  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “liquid-solid phase change material” is unclear. It is unclear if this is the same as, or different from the already recited “phase change material” in the preamble of claim 1. 
Regarding claim 1, the recitation “holes or cutouts arranged along the walls of the container and extend between the spatial regions” is unclear.  The specification provides no 
Regarding claim 1, the recitation “in order to balance inhomogeneities between the spatial regions defined by the heat exchanger fins” is unclear.  It is not clear what “inhomogeneities” are being referred to.  Is this referring to inhomogeneities in the phase change material or something else?
Regarding claim 4, the recitation “is preferably between 2.1 and 6 mm” is unclear.  It is unclear if the range is required, or merely preferable. 
Claims 2-10 depend from the claim(s) above and thus is/are rejected accordingly. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN201787846) in view of Lee (US20190376696).
Regarding claim 1, Zhang teaches a buffer storage arrangement (Fig. 1-9) filled with phase change material (phase change heat storage exchange medium 8) for storing heat energy, comprising a container (x) having walls (see walls thereof), a heat exchanger unit (coils 18 & 19, fins 20) arranged in the container (x), and liquid-solid phase change material (phase change heat storage exchange medium 8) encompassing the heat exchanger unit (coils 18 & 19, fins 20) inside the container (x), wherein the heat exchanger unit (coils 18 & 19, fins 20) comprises a plurality of pipe coils (18,19) and heat exchanger fins (20) adapted for interconnecting the individual pipe coils (18,19), wherein each pipe coil (18,19) defines an imaginary plane, the defined imaginary planes being arranged parallel relative to one another, and the heat exchanger fins (20) are substantially perpendicular to the imaginary planes, further characterised in that fluid communication between the walls (walls of box x) of the container (x) and the heat exchanger unit (coils 18 & 19, fins 20) is provided in order to balance inhomogeneities between the spatial regions defined by the heat exchanger fins (20) by that the walls (walls of box x) of the container (x) and the heat exchanger fins (x) of the heat exchanger unit (coils 18 & 19, fins 20)  are spaced at a uniform distance apart with respect to each other, and the heat exchanger fins (20) of the heat exchanger unit (coils 18 & 19, fins 20)  define through holes or cutouts (see gaps, or cutouts, arranged therebetween) arranged along the walls (walls of box x) of the container (x) and extend between the spatial regions.
Zhang does not teach shoulders adapted for providing a uniform distance between the fins are disposed on the heat exchanger fins around the pipes.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to include the shoulders of Lee,  in order to maintain the desired spacing and prevent movement of the fins (¶[0063]).
Regarding claim 2, Zhang teaches the limitations of claim 1, and Zhang further teaches characterised in that the distance between adjacent pipes (18,19) is identical in both substantially mutually perpendicular transverse directions.  
Regarding claim 3, Zhang teaches the limitations of claim 1, and Lee further teaches characterised in that the shoulders (70) of the exchanger fins  being formed of material originating from perforations made for the pipes passed therethrough.  
Regarding claim 4, Zhang teaches the limitations of claim 1, and Zhang further teaches characterised in that the uniform distance between the heat exchanger fins (20) at small intervals (high density - ¶[0009]), however, does not specify exactly which density they are disposed, or wherein the distance is preferably between 2.1 and 6 mm.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to include the distance is preferably between 2.1 and 6 mm,since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)

Regarding claim 7, Zhang teaches the limitations of claim 1, and Zhang further teaches     characterised in that the primary distribution pipe (11), the secondary distribution pipe (13), the primary manifold (12) and the secondary manifold (14) are configured such that there is an identical volumetric flow through all the parallel pipe coils (see same size thereof, further, this is considered a statement of intended use, as Zhang would be capable, regardless of the relative sizes, of providing the same volumetric flow through the circuits).  

Regarding claim 9, Zhang teaches the limitations of claim 1, and Zhang further teaches  characterised in that the walls (walls of x) of the container (x)  comprise a heat-insulating layer (insulating cover layer 9).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN201787846) in view of Lee (US20190376696) and in further view of Zhang (CN202885621), hereinafter Zhang2.
Regarding claim 5, Zhang teaches the limitations of claim 1, and Zhang does not teach characterised in that the heat exchanger fins (23) have an undulating surface configuration.  
Zhang2 teaches characterised in that the heat exchanger fins (5; Fig. 4-5) have an undulating surface configuration, in order to increase the heat exchange area (¶[0023]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to include the undulating surface of Zhang2, in order to increase the heat exchange area (¶[0023]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN201787846) in view of Lee (US20190376696) and in further view of Fuhrmann (DE102016118516).
Regarding claim 10, Zhang teaches the limitations of claim 1, and Zhang does not teach characterised in that the buffer storage arrangement is connected to a heat transfer system via a three-way valve.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to include the three way valve connection to the heat transfer system, in order to provide means to operate the system in multiple modes (Page 7).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763